 


109 HR 3160 IH: Meat and Poultry Pathogen Reduction and Enforcement Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3160 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Eshoo (for herself, Mr. English of Pennsylvania, Ms. Baldwin, Ms. DeLauro, Mr. Brown of Ohio, Mr. Frank of Massachusetts, Mr. Grijalva, Ms. Hart, Mr. Honda, Ms. Jackson-Lee of Texas, Mr. Kildee, Mr. Kind, Mr. Lantos, Ms. Lee, Mr. Lewis of Georgia, Mrs. Lowey, Ms. McCollum of Minnesota, Mr. McNulty, Mr. George Miller of California, Mrs. Napolitano, Ms. Schakowsky, Ms. Slaughter, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To protect public health by clarifying the authority of the Secretary of Agriculture to prescribe performance standards for the reduction of pathogens in meat, meat products, poultry, and poultry products processed by establishments receiving inspection services and to enforce the Hazard Analysis and Critical Control Point (HACCP) System requirements, sanitation requirements, and the performance standards. 
 
 
1.Short titleThis Act may be cited as the Meat and Poultry Pathogen Reduction and Enforcement Act. 
2.FindingsCongress finds that— 
(1)the primary purpose of the Federal meat and poultry inspection program is to protect public health; 
(2)the Centers for Disease Control and Prevention report that human pathogens found in raw and cooked meat, meat products, poultry, and poultry products are a significant source of foodborne illness; 
(3)to reduce the public health burden of foodborne illness, the Federal meat and poultry inspection system should focus on reducing the risk of foodborne illness associated with the presence of foodborne pathogens through— 
(A)establishment and enforcement of performance standards for the reduction of pathogens in meat, meat products, poultry, and poultry products processed by establishments receiving inspection services; and 
(B)enforcement of the Hazard Analysis and Critical Control Point (HACCP) System requirements and sanitation requirements; 
(4)good public health practice requires controlling pathogens as close as practicable to the initial source of contamination to reduce pathogens and prevent foodborne illness; 
(5)there is a need for strong safeguards at slaughter establishments during the slaughter and processing of meat and poultry products because those establishments are where pathogen contamination often originates; 
(6)while proper handling and cooking of meat and poultry products can virtually eliminate the risk of foodborne illness from the consumption of meat and poultry, the presence of pathogens in raw meat and poultry products leads to cross-contamination of other foods and surrounding surfaces; 
(7)to reduce the risk of foodborne illness and protect public health, regulatory authorities and all parties involved in the production and handling of meat, meat products, poultry, or poultry products should make a concerted effort to reduce, to the maximum extent practicable, contamination by pathogens using the best available scientific information and appropriate technology; 
(8)the distribution of meat, meat products, poultry, and poultry products that contain human pathogens— 
(A)impairs the effective regulation of wholesome meat, meat products, poultry, or poultry products in interstate and foreign commerce; and 
(B)destroys markets for wholesome products; 
(9)all articles and other animals that are subject to this Act and the amendments made by this Act are either in or substantially affect interstate or foreign commerce; 
(10)regulation by the Secretary of Agriculture and cooperation by the States are necessary to prevent or eliminate burdens on interstate or foreign commerce and to protect the health and welfare of consumers; and 
(11)the 2003 report of the National Academy of Sciences recommended that Congress grant regulatory agencies— 
(A)clear authority to establish, implement, and enforce food safety criteria, including performance standards; and 
(B)the flexibility within the administrative process to update the criteria. 
3.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. 
4.Pathogen performance standards 
(a)Meat and meat productsThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by inserting after section 8 (21 U.S.C. 608) the following: 
 
8A.Pathogen performance standards 
(a)DefinitionsIn this section: 
(1)Pathogen reduction performance standardsThe term pathogen reduction performance standards means standards establishing the degree to which a step or combination of steps in the production, processing, distribution, or preparation of a food must operate to achieve the required level of control over microbiological contamination. 
(2)Public health goals and objectivesThe term public health goals and objectives means goals and objectives establishing the desired outcome associated with reducing the burden of foodborne disease in society. 
(b)Standards, goals, and objectivesIn order to protect the public health and promote food safety, the Secretary shall prescribe— 
(1)pathogen surveys to determine current contamination levels of raw meat and meat products with foodborne pathogens; 
(2)public health goals and objectives; and 
(3)pathogen reduction performance standards to— 
(A)reduce pathogens in raw meat and meat products processed by each establishment receiving inspection services under this Act; and 
(B)achieve public health goals and objectives. 
(c)List of pathogens 
(1)In generalIn consultation with the Secretary of Health and Human Services, and taking into account data available from the Centers for Disease Control and Prevention, the Secretary shall identify the pathogens that make a significant contribution to the total burden of foodborne disease associated with meat and meat products. 
(2)Publication; updatesThe Secretary shall— 
(A)publish a list of the pathogens described in paragraph (1) not later than 60 days after the date of enactment of this section; and 
(B)update and publish the list annually thereafter. 
(d)Pathogen surveys 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall initiate comprehensive, statistically representative surveys to determine the current levels and incidence of contamination of raw meat and meat products with the pathogens listed under subsection (c), including the variation in levels and incidence of contamination among establishments. 
(2)PublicationNot later than 2 years after the date of enactment of this section, the Secretary shall compile, and publish in the Federal Register, the results of the surveys. 
(3)UpdatesAt least once every 3 years after the surveys under paragraph (1) are conducted, the Secretary shall— 
(A)conduct additional surveys in accordance with paragraph (1); and 
(B)compile and publish the results of the surveys in accordance with paragraph (2). 
(e)Public health goals and objectives 
(1)In generalNot later than 1 year after the completion of pathogen surveys under subsection (d), and in coordination with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, the Secretary shall establish public health goals and objectives to achieve a measurable population-based target for the reduction of foodborne illness. 
(2)RequirementsThe goals described in subsection (b)(2) shall be updated every 2 years according to current epidemiological studies in foodborne illness and the most recently updated information from the Centers for Disease Control and Prevention about the prevalence of foodborne illness. 
(f)Pathogen reduction performance standards 
(1)In generalThe pathogen reduction performance standards required under subsection (b) shall ensure the lowest level or incidence of contamination that is reasonably achievable using the best available processing technology and practices. 
(2)Current contaminationIn determining what is reasonably achievable, the Secretary shall consider data on current levels or incidence of contamination, including what is being achieved by establishments in the upper quartile of performance in controlling the level or incidence of contamination. 
(3)Initial pathogensNot later than 3 years after the date of enactment of this section, the Secretary shall propose pathogen reduction performance standards for at least 2 pathogens from the list published under subsection (c). 
(4)Subsequent pathogensNot later than 1 year after proposing pathogen reduction standards for the initial pathogens under paragraph (3), and each year thereafter, the Secretary shall propose a pathogen reduction performance standard for at least 1 pathogen each year from the list published under subsection (c) until standards have been proposed for all pathogens on the list. 
(5)Final standardsNot later than 1 year after proposing a pathogen reduction standard for a pathogen under this subsection, the Secretary shall promulgate a final pathogen reduction standard for the pathogen. 
(6)Zero-tolerance standardsNothing in this section affects the authority of the Secretary to establish a zero-tolerance pathogen reduction performance standard. 
(g)Review of standards 
(1)In generalNot later than 3 years after promulgation of a final pathogen reduction performance standard for a pathogen under subsection (f)(5), the Secretary shall review the standard to determine whether the standard continues to ensure the lowest level or incidence of contamination that is reasonably achievable using the best available processing technology and practices, taking into account the most recent survey conducted under subsection (d). 
(2)Public health goalsThe goals described in subsection (e) shall be— 
(A)used in addition to the most recent survey conducted under subsection (d) to evaluate the pathogen performance standards set by the Secretary; and 
(B)considered when the Secretary reviews and revises the final pathogen reduction performance standards in accordance with subsection (f).
(3)RevisionsThe Secretary shall revise the standard, as necessary, to comply with subsection (f). 
(h)Enforcement 
(1)In generalThe Secretary shall conduct regular microbial testing in establishments producing raw meat and meat products to determine compliance with the pathogen reduction performance standards promulgated under this section. 
(2)InspectionsIf the Secretary determines that an establishment fails to meet a standard promulgated under subsection (f) and that the establishment fails to take appropriate corrective action, as determined by the Secretary, the Secretary shall refuse to allow any meat or meat product subject to the standard and processed by the establishment to be labeled, marked, stamped or tagged as inspected and passed. 
(i)Report on health-based pathogen performance standards 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services, shall submit to Congress a report on the scientific feasibility of establishing health-based performance standards for pathogens in raw meat and meat products. 
(2)FactorsIn preparing the report, the Secretary shall consider— 
(A)the scientific feasibility of determining safe levels for pathogens in raw meat and meat products; 
(B)the scientific and public health criteria that are relevant to determining the safe levels; and 
(C)other factors determined by the Secretary. 
(j)Relationship to adulteration provisionsNothing in this section affects the applicability to pathogens of the provisions of this Act relating to adulteration.. 
(b)Poultry and poultry productsThe Poultry Products Inspection Act (21 U.S.C. 451 et seq.) is amended by inserting after section 7 (21 U.S.C. 456) the following: 
 
7A.Pathogen performance standards 
(a)DefinitionsIn this section: 
(1)Pathogen reduction performance standardsThe term pathogen reduction performance standards means standards establishing the degree to which a step or combination of steps in the production, processing, distribution, or preparation of a food must operate to achieve the required level of control over microbiological contamination. 
(2)Public health goals and objectivesThe term public health goals and objectives means goals and objectives establishing the desired outcome associated with reducing the burden of foodborne disease in society. 
(b)Standards, goals, and objectivesIn order to protect the public health and promote food safety, the Secretary shall prescribe— 
(1)pathogen surveys to determine current contamination levels of raw poultry and poultry products with foodborne pathogens; 
(2)public health goals and objectives; and 
(3)pathogen reduction performance standards to— 
(A)reduce pathogens in raw poultry and poultry products processed by each establishment receiving inspection services under this Act; and 
(B)achieve public health goals and objectives. 
(c)List of pathogens 
(1)In generalIn consultation with the Secretary of Health and Human Services, and taking into account data available from the Centers for Disease Control and Prevention, the Secretary shall identify the pathogens that make a significant contribution to the total burden of foodborne disease associated with poultry and poultry products. 
(2)Publication; updatesThe Secretary shall— 
(A)publish a list of the pathogens described in paragraph (1) not later than 60 days after the date of enactment of this section; and 
(B)update and publish the list annually thereafter. 
(d)Pathogen surveys 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall initiate comprehensive, statistically representative surveys to determine the current levels and incidence of contamination of raw poultry and poultry products with the pathogens listed under subsection (c), including the variation in levels and incidence of contamination among establishments. 
(2)PublicationNot later than 2 years after the date of enactment of this section, the Secretary shall compile, and publish in the Federal Register, the results of the surveys. 
(3)UpdatesAt least once every 3 years after the preceding surveys are conducted, the Secretary shall— 
(A)conduct surveys described in paragraph (1); and 
(B)compile and publish the results of the surveys in accordance with paragraph (2). 
(e)Public health goals and objectives 
(1)In generalNot later than 1 year after the completion of pathogen surveys under subsection (d), and in coordination with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, the Secretary shall establish public health goals and objectives to achieve a measurable population-based target for the reduction of foodborne illness. 
(2)RequirementsThe goals described in subsection (b)(2) shall be updated every 2 years according to current epidemiological studies in foodborne illness and the most recently updated information from the Centers for Disease Control and Prevention about the prevalence of foodborne illness. 
(f)Pathogen reduction performance standards 
(1)In generalThe pathogen reduction performance standards required under subsection (b) shall ensure the lowest level or incidence of contamination that is reasonably achievable using the best available processing technology and practices. 
(2)Current contaminationIn determining what is reasonably achievable, the Secretary shall consider data on current levels or incidence of contamination, including what is being achieved by establishments in the upper quartile of performance in controlling the level or incidence of contamination. 
(3)Initial pathogensNot later than 3 years after the date of enactment of this section, the Secretary shall propose pathogen reduction performance standards for at least 2 pathogens from the list published under subsection (c). 
(4)Subsequent pathogensNot later than 1 year after proposing pathogen reduction standards for the initial pathogens under paragraph (3), and each year thereafter, the Secretary shall propose a pathogen reduction performance standard for at least 1 pathogen each year from the list published under subsection (c) until standards have been proposed for all pathogens on the list. 
(5)Final standardsNot later than 1 year after proposing a pathogen reduction standard for a pathogen under this subsection, the Secretary shall promulgate a final pathogen reduction standard for the pathogen. 
(6)Zero-tolerance standardsNothing in this section affects the authority of the Secretary to establish a zero-tolerance pathogen reduction performance standard. 
(g)Review of standards 
(1)In generalNot later than 3 years after promulgation of a final pathogen reduction performance standard for a pathogen under subsection (f)(5), the Secretary shall review the standard to determine whether the standard continues to ensure the lowest level or incidence of contamination that is reasonably achievable using the best available processing technology and practices, taking into account the most recent survey conducted under subsection (d). 
(2)Public health goalsThe goals described in subsection (e) shall be— 
(A)used in addition to the most recent survey conducted under subsection (d) to evaluate the pathogen performance standards set by the Secretary; and 
(B)considered when the Secretary reviews and revises the final pathogen reduction performance standards in accordance with subsection (f). 
(3)RevisionsThe Secretary shall revise the standard, as necessary, to comply with subsection (f). 
(h)Enforcement 
(1)In generalThe Secretary shall conduct regular microbial testing in establishments producing raw poultry and poultry products to determine compliance with the pathogen reduction performance standards promulgated under this section. 
(2)InspectionsIf the Secretary determines that an establishment fails to meet a standard promulgated under subsection (f) and that the establishment fails to take appropriate corrective action, as determined by the Secretary, the Secretary shall refuse to allow any poultry or poultry product subject to the standard and processed by the establishment to be labeled, marked, stamped or tagged as inspected and passed. 
(i)Report on health-based pathogen performance standards 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services, shall submit to Congress a report on the scientific feasibility of establishing health-based performance standards for pathogens in raw poultry and poultry products. 
(2)FactorsIn preparing the report, the Secretary shall consider— 
(A)the scientific feasibility of determining safe levels for pathogens in raw poultry and poultry products; 
(B)the scientific and public health criteria that are relevant to determining the safe levels; and 
(C)other factors determined by the Secretary. 
(j)Relationship to adulteration provisionsNothing in this section affects the applicability to pathogens of the provisions of this Act relating to adulteration.. 
5.National Advisory Committee on Microbiological Criteria for Foods 
(a)Establishment 
(1)In generalIn consultation with the Secretary of Health and Human Services, the Secretary shall establish a National Advisory Committee on Microbiological Criteria for Foods (referred to in this section as the Committee). 
(2)AdministrationThe Committee shall report to— 
(A)the Secretary, acting through the Under Secretary for Food Safety; and 
(B)the Secretary of Health and Human Services, acting through the Assistant Secretary for Health. 
(b)Membership 
(1)CompositionThe Committee shall be composed of not fewer than 9 nor more than 15 members appointed by the Secretary, including a Chairperson designated by the Secretary. 
(2)QualificationsIn appointing members of the Committee, the Secretary shall appoint individuals who— 
(A)are qualified by education, training, and experience to evaluate scientific and technical information on matters referred to the Committee; and 
(B)to the maximum extent practicable, represent the fields of microbiology, risk assessment, epidemiology, public health, food science, veterinary medicine, and other relevant disciplines. 
(3)Prohibition on Federal Government employmentA member of the Committee appointed under paragraph (1) shall not be an employee of the Federal Government. 
(4)Date of appointmentsThe appointment of an initial member of the Committee shall be made not later than 90 days after the date of enactment of this Act. 
(5)TermA member of the Committee shall be appointed for a term established by the Secretary. 
(c)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Committee have been appointed, the Committee shall hold the initial meeting of the Committee. 
(2)MeetingsThe Committee shall meet at the call of the Chairperson, in consultation with the Secretary. 
(3)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings. 
(4)Conflicts of interest 
(A)In generalNotwithstanding sections 201 through 209 of title 18, United States Code, a conflict of interest involving the appointment of a member of the Committee shall be waived under section 208(b)(3) of that title only if the member with the conflict of interest is essential to the completion of the work of the Committee. 
(B)VotingNotwithstanding subparagraph (A), a member of the Committee with a conflict of interest on a matter before the Committee shall not be allowed to vote on the matter. 
(d)Duties 
(1)In generalThe Committee shall provide such independent, impartial, scientific advice to Federal food safety agencies as may be requested by the Secretary for use in the development of an integrated national food safety systems approach from farm-to-final consumption to ensure the safety of domestic, imported, and exported foods and reduce the public health burden of foodborne illness. 
(2)Food safety standards and regulations 
(A)In generalAt the time at which the Secretary submits to any Federal agency for formal review and comment any standard or regulation proposed under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), or any program administered by the Under Secretary for Food Safety, the Secretary shall make available to the Committee— 
(i)the standard or regulation; and 
(ii)relevant scientific and technical information possessed by the Secretary on which the proposed standard or regulation is based. 
(B)Advice and commentsNot later than a date specified by the Secretary that is not later than 90 days after the date of receipt of the standard or regulation, the Committee may make available to the Secretary the advice and comments of the Committee on the adequacy of the scientific and technical basis for the proposed standard or regulation, together with any additional information the Committee considers appropriate. 
(C)Contemporaneous reviewTo the maximum extent practicable, the review by the Committee under subparagraph (A) shall be conducted contemporaneously with review by other Federal agencies. 
(e)Powers 
(1)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers advisable to carry out this section. 
(2)Information from Federal agencies 
(A)In generalThe Committee may secure directly from a Federal agency such information as the Committee considers necessary to carry out this section. 
(B)Provision of informationOn request of the Chairperson of the Committee, the head of the agency shall provide the information to the Committee. 
(3)Subcommittees and investigative panels 
(A)In generalThe Committee may establish such subcommittees and investigative panels as the Secretary and the Committee determine necessary to carry out this section. 
(B)ChairpersonEach subcommittee and investigative panel shall be chaired by a member of the Committee. 
(4)Postal servicesThe Committee may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
(5)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property. 
(f)Committee personnel matters 
(1)Compensation of membersA member of the Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee. 
(2)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee. 
(3)Staff 
(A)In generalThe Chairperson of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Committee to perform the duties of the Committee. 
(B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Committee. 
(C)Compensation 
(i)In generalExcept as provided in clause (ii), the Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(ii)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(4)Procurement of temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 
(g)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated such sums as are necessary to carry out this section, to remain available until expended. 
(2)Existing fundsAny funds that are available to the National Advisory Committee on Microbiological Criteria in existence on the date of enactment of this Act shall be made available to the Committee. 
6.Enforcement of HACCP and sanitation requirements 
(a)In generalThe Secretary shall enforce the Hazard Analysis and Critical Control Point (HACCP) System requirements established under part 417 of title 9, Code of Federal Regulations (or successor regulations), and the sanitation requirements established under part 416 of title 9, Code of Federal Regulations (or successor regulations), in any official establishment. 
(b)Enforcement 
(1)In generalIf the Secretary determines that an establishment fails to meet a requirement described in subsection (a) and that the establishment fails to take appropriate corrective action, as determined by the Secretary, the Secretary may refuse to allow any meat or meat product, or poultry or poultry product, subject to the standard and processed by the establishment to be labeled, marked, stamped or tagged as inspected and passed. 
(2)Additional authorityThe authority provided under paragraph (1) is in addition to any other authority the Secretary may have to enforce the requirements of this section. 
7.Regulations 
(a)In generalConsistent with section 553 of title 5, United States Code, the Secretary shall have the authority to enforce the pathogen performance standards of the Secretary in accordance with the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the Poultry Products Inspection Act (21 U.S.C. 451 et seq.). 
(b)ChallengesSubsection (a) does not prevent a challenge to the standards described in subsection (a) on any basis other than the basis that the Secretary lacks the authority to issue and enforce pathogen performance standards promulgated in accordance with section 553 of title 5, United States Code. 
(c)Effective dateThis section takes effect on January 1, 2000. 
 
